Citation Nr: 0107244	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, claimed as proximately due to or the result of 
service-connected disability from a left hip disorder and/or 
a low back disorder.

2.  Entitlement to a rating in excess of 10 percent for left 
hip arthritis prior to December 7, 1999.

3.  Entitlement to a rating in excess of 30 percent for left 
hip arthritis, status post left hip arthroplasty from 
February 1, 2001. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from February 1963 to December 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  

After the Board granted service connection for arthritis in 
each knee and the left hip in an October 1997 decision, a 
November 1997 assigned a single 10 percent rating for 
arthritis of each knee and left hip but a February 1998 
rating action assigned a 10 percent rating for arthritis of 
each of these joints, with the grants of service connection 
and the 10 percent ratings being effective from September 25, 
1995.  The veteran perfected an appeal as to an increased 
rating for the service-connected arthritis of the left hip.  

A January 2000 rating action denied, as not well grounded, 
service connection for arthritis of the right hip, claimed as 
secondary to or aggravated by service-connected left hip and 
lumbodorsal disabilities.  The veteran perfected an appeal 
from that denial.  That rating action assigned a 100 percent 
temporary total rating based on VA hospitalization in 
December 1999, during which the veteran underwent a total 
left hip arthroplasty.  A 30 percent schedular rating was 
resumed effective February 1, 2001.  

The veteran has not been provided a VA examination to 
determine the degree of disability associated with her left 
hip disorder since she had a total left hip arthroplasty in 
December 1999.  Such an examination is necessary to assist 
the veteran in the development of her claim.  See Green v. 
Derwinski, 1 Vet. App. 320 (1991).

The veteran also contends that she has current disability 
from a right hip disorder which is proximately due to or the 
result of her service-connected disabilities from a left hip 
disorder and a low back disorder.  The Board notes that a VA 
outpatient treatment record dated in February 2000 indicates 
that the veteran was scheduled to have a total right hip 
arthroplasty in April 2000.  It was also reported that "Dr. 
Myers stated that her progression of degenerative changes in 
the right hip could be from the same injury [which she 
alleged occurred inservice] excellerated [sic] by the injury 
received in the left hip.  As a consequence, both hip[s] are 
being replaced within a relatively short period of time (5 
months) rather than years apart."  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or, as here, filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to provide the 
RO with information regarding any evidence of 
current or past treatment for her left and right 
hip disorders, VA and non-VA, that has not 
already been made part of the record, and should 
assist her in obtaining such evidence.  Any 
additional evidence received should be associated 
with the claims folder.  The RO shall inform the 
veteran if the VA is unable to secure any of the 
relevant records sought.

2.  The veteran should be afforded a VA 
examination to determine the degree of disability 
associated with her left hip disorder and to 
determine the etiology of her right hip disorder, 
diagnosed as degenerative arthritis.  The claims 
folder should be made available to the examiner 
for review in connection with the examination.  

The examiner should express an opinion whether it 
is at least as likely as not that the veteran's 
degenerative arthritis of the right hip is (1) 
related to military service; (2) is it 
proximately due to or the result of her service-
connected disability from her left hip and/or low 
back disorders; or (3) if not caused by service-
connected left hip and/or low back disorders, is 
it nonetheless aggravated by any single or any 
combination of service-connected disorders (to 
include the service-connected arthritis of the 
knees).  

As to her left hip, the examiner should specify 
any anatomical damage of the left hip and 
describe any functional loss, including the 
inability to perform normal working movements 
with normal excursion, strength, speed, 
coordination, and endurance.  The examiner should 
specify any functional loss due to pain or 
weakness, and document all objective evidence of 
those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In addition, the examiner should provide an 
opinion on the degree of any functional loss 
likely to result from a flare-up of symptoms or 
on extended use and to not limit an evaluation of 
disability to a point in time when the symptoms 
are quiescent.  The examiner should also 
document, to the extent possible, the frequency 
and duration of exacerbations of symptoms.  

A complete rationale for any opinion expressed 
should be included in the examination report. 

3.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in light 
of the changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal guidance 
that is subsequently provided by the Department, 
including, among others things, final regulations 
and General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.  

4.  After the requested development has been 
completed to the extent possible, the RO should 
again review the record and readjudicate the 
veteran's claims.  If any benefit sought on 
appeal remains denied, the appellant and the 
appellant's representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board), if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  However, 
the veteran is advised that failure to cooperate by reporting 
for scheduled examinations may result in the denial of the 
higher rating claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

